                          Case:20-01321-swd              Doc #:7 Filed: 03/27/20          Page 1 of 1
08/17


                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF MICHIGAN

 In re:                                                               Case No.    20-01321

                           Teresa Jo Barton                           Chapter 7

                               Debtor(s).
                                                               /

                                               ASSET PROTECTION REPORT

          Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
          case converting to Chapter 7 must file an Asset Protection Report. List below any property
          referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
          Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
          equity. For each asset listed, provide the following information regarding property damage or
          casualty insurance:

                                                                                                             WILL DEBTOR
                                                                                             POLICY
                                             IS ASSET     NAME & ADDRESS OF                                     RENEW
          INSURABLE ASSET                                                                 EXPIRATION
                                            INSURED?           AGENT OR                                     INSURANCE ON
            (from schedules)                                                                  DATE
                                              (Yes/No)      INSURANCE CO.                                    EXPIRATION?
                                                                                           (MM/YYYY)
                                                                                                               (Yes/No)
-NONE-                                  no

          If the debtor is self-employed, does the debtor have general liability insurance for business activities?
          Yes      No

          I declare, under penalty of perjury, that the above information is true and accurate to the best of my
          knowledge. I intend to provide insurance protection for any exemptible interests in real or personal
          property of the estate, and I request that the trustee not expend estate funds to procure insurance
          coverage for my exemptible assets.




Dated: March 26, 2020                                              /s/ Teresa Jo Barton
                                                                                                            Teresa Jo Barton
                                                                                                                      Debtor


          Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
          for any insurance policy covering an insurable asset at least 7 days before the date first set for the
          meeting of creditors.
